PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/359,444
Filing Date: 20 Mar 2019
Appellant(s): HEWLETT PACKARD ENTERPRISE DEVELOPMENT LP



__________________
Fred G. Pruner, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/12/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument1

Contents
I. FACT PERTINENT TO THE ISSUE(S)	5
II. REGARDING CLAIMS 1, 9, AND 17 GINTER IN VIEW OF SHTRAUCH	5
IIA. PROCEDURE AND SUMMARY OF APPELLANT’S ARGUMENTS	5
IIB. GINTER’S CONTENT AND INTEGRATING SHTRAUCH’S VIRTUAL NETWORK FUNCTIONS	6
IIB(i). METERING AND CHAINS	6
IIB(ii). GRAHAM FACTOR — SCOPE AND CONTENT OF METERING AND CHAIN	7
IIB(iii). ALL-ELEMENTS TEST	8
IIC. CLARIFICATION ON GINTER’S METHODS AND GINTER’S VDE NODES	9
IID. PACKETS AND CLAIM CONSTRUCTION	12
III. REGARDING CLAIMS 2, 10, AND 18 GINTER IN VIEW OF SHTRAUCH	15
IV. REGARDING CLAIMS 4, 12, AND 20 GINTER IN VIEW OF SHTRAUCH	16


I. FACT PERTINENT TO THE ISSUE(S)

(FF1) Ginter teaches nodes (Figs. 41(a-d); col. 178 ll. 30-45);
(FF2) Ginter teaches chain (col. 178 ll. 10-30);
(FF3) Ginter teaches flexible decentralized system based on METHODs (Fig. 41a (finding generic METHOD); col. 187 ll. 50-65 (“methods 1000 are designed to provide a…flexible…modular approach to secure processing.”), col. 178 ll. 10-30 “flexible”);

(FF4) Shtrauch teaches nodes in a network (col. 3 ll. 1-25 “node”);
(FF5) Shtrauch teaches chain with blockchain (Fig. 1 Items 102-106 & TITLE; col. 1 ll. 40-60);
(FF6) Shtrauch teaches decentralized system (col. 3 ll. 1-5 (finding decentralized), col. 16 ll. 1-8 (same));

(FF7) Ginter does not teach Virtual Network Functions (VNF); and
(FF8) Shtrauch teaches VNF, see, e.g., col. 1 ll. 15-40 (background).

II. REGARDING CLAIMS 1, 9, AND 17 GINTER IN VIEW OF SHTRAUCH

IIA. PROCEDURE AND SUMMARY OF APPELLANT’S ARGUMENTS

Appellant starts off with summarizing Ginter. See Br. 9–10 (finding citation only to Ginter but not to Shtrauch). It appears that Appellant has two main arguments within the Br. First, Appellant appears to contend that, while Ginter does teach content, Ginter does not teach network service usage and the tracking thereof. See Br. at 9. Appellant appears to change gears on pages 10-11 of Br. and discusses claim construction as it relates to packets. Appellant comes back to the issue of the Ginter-Shtrauch combination and cites to Examiner’s Final on p. 6 regarding Strauch’s “purported disclosure of a virtual network function, a cryptocurrency transaction and smart contracts.” See Br. at 12.
For the second argument, Appellant appears to argue claim construction as a pure matter of law as an intermezzo-argument spaced in between the VNF arguments of Ginter-Shtrauch combined. On second full paragraph of page 11, Appellant points to Examiner claim construction table. See Br. at 11. Then Appellant cites to Ethicon Endo-Surgery v. U.S. Surgical Cmp., 93 F.3d 1572, 1579 (Fed. Cir. 1996). See Br. 12. Additionally, Appellant appears to elevate extrinsic evidence as the language of “packet” is term of art “especially in the context of network transactions[.]” See Br. at 12 (emphasis added).
In short, for both the first and second arguments together, Appellant appears to contend that combined Ginter’s content2 being substituted with Shtrauch’s VNF would not have a reasonable expectation of success as the VNF’s substituted into Ginter would undermine the metering function in Ginter. Other than citing Ethicon, which is for claim construction, Appellant does not appear to cite to any authority for determining obviousness to be relied upon by the Board. See MPEP 1205.02(citing 37 CFR 41.37(c)(1)(iv)). Examiner has considered Appellants arguments as appropriate. See Ex parte Frye, 94 U.S.P.Q.2D (BNA) 1072, 1075 (Comm'r Pat. & Trademarks February 26, 2010).

IIB. GINTER’S CONTENT AND INTEGRATING SHTRAUCH’S VIRTUAL NETWORK FUNCTIONS

As summarized above, the question presented is:Did the Examiner Err in Determining that Shtrauch’s VNFs may be Integrated into Ginter?

IIB(i). METERING AND CHAINS

As to the law, the prima facie case is a procedural device that shifts the onus back to Appellant. In Jung, the Court held that the citation to column and line number was more than sufficient to place notice on Applicant (now Appellant). See In re Jung, 637 F.3d 1356, 1362, 2011 U.S. App. LEXIS 6214, *11-12, 98 U.S.P.Q.2D (BNA) 1174, 1178. Examiner position is clear. The VNF of Shtrauch may be integrated into Ginter without changing (i) the principle function and (ii) the intended use. On Final Rejection (01/12/2022), Examiner outlined Graham factors. See Id. at pp. 4–5 (outlining four (4) factors).
As to the subsidiary facts and following the first Graham factor, Examiner will now compare the scope and content of Ginter against Shtrauch. Examiner makes two main points: the scope and content of the both references (i) relate to metering and (ii) relate to chain of custody. 
First and regarding metering, Appellant concedes that Ginter “can reliably detect and monitor the use of commercial information products.” Br. 9–10 (quoting Ginter); see also Br. at 10 (quoting Ginter at col. 23:4-9 and submitting that Ginter “tracks content[] and use of content”). Second and regarding chain of custody, Appellant also concedes that the VDE “is used to enforce a secure chain of handling and controlling[.]” Br. at 9 (emphasis added).

IIB(ii). GRAHAM FACTOR — SCOPE AND CONTENT OF METERING AND CHAIN

Like Ginter’s metering, Shtrauch is principally concerned with the metering of events. Shtrauch’s TITLE discloses: “…SYSTEM FOR VIRTUAL NETWORK FUNCTION (VNF) CERTIFICATION AND CONSUMPTION PROCESSES.” Shtrauch uses the blockchain to “keep track of digital transactions”. Id. at col. 3 ll. 1-25. Again, Shtrauch discloses that blockchain allows for “tracking and sharing of ecosystem transactions.” Id. at col. 16 ll. 4-20. As such, the principle operation of Ginter’s tracking and the principle operation of Shtrauch of blockchain tracking would not be materially alternated when substituting Ginter’s content for Shtrauch’s VNF. MPEP 2145(III) (arguing that devices are not physically combinable). Further, both references are decentralized computing systems, which by definition, do not have rigid and inflexible structures. See Section I (facts to the issues), supra. As such, the combination of the two references would not frustrate the underlying substrate of Ginter. MPEP 2145(III). Further still, the functions in Virtual Network Functions (VNFs) are highly predictable in computer arts, and accordingly, there would be reasonable expectation of success. MPEP 2143.02(III) (taking predictability as a factor for obviousness).
Like Ginter’s chain of handling, Shtrauch uses a blockchain to track items as cited above. As outlined in Final Rejection (01/12/2022), both references have a structural nexus of decentralization. Final Rejection (01/12/2022) at p. 6 (motivation statement). Both references teach nodes. Specifically, Ginter teaches the use of VDE nodes and Shtrauch uses blockchain nodes. Compare Ginter at Figs. 41(a-d) & col. 178 ll. 10-30 (“VDE nodes….[have] flexibility”) (emphasis added) with Shtrauch at col. 3 ll. 1-27 (“Each node (a computer connect to a network) gets a copy of the blockchain[.]”) (emphasis added).
Again, based on the subsidiary facts, the principle function of the operation of Ginter would not change when Shtrauch VNFs are integrated into the structure of Ginter. MPEP 2145(III) (arguing that devices are not physically combinable); see also MPEP 2143.02(III) (taking predictability as a factor for obviousness).

IIB(iii). ALL-ELEMENTS TEST

Examiner also quickly notes that Appellant appears to argue, inter alia that Appellant appears to argue, that all-elements are not taught. That is, Appellant submits that “Ginter discusses tracking usage of this content, not tracking a unit of network service usage.” Br. at 11 (emphasis in original). Support can be found in Appellant’s Spec. at Fig. 1 Items 110, 112(A-N) & paras. 0023-0024. Shtrauch simply teaches and defines the term of art of VNF at col. 3 l. 60 to col. 4 l. 9. Immediately thereafter, Shtrauch defines service at col. 4 ll. 10-25. Therefore, Examiner submits that all-elements are taught.
Lastly, Examiner notes that Appellant fails to distinguish what they regard as “service” of the prior art of record, and therefore, procedurally fail to shift onus to the Examiner. As to the “usage” of the network service, Ginter procedurally teaches as discussed above and is not entitled to de novo review in view of the holding in Frye.

IIC. CLARIFICATION ON GINTER’S METHODS AND GINTER’S VDE NODES

On review of the Br., Examiner has noted that Appellant fails to comments on the OPEN method cited by the Examiner for claims 1, 9, and 17. Compare Br. at 9–12 with Final Rejection (01/12/2022) at para. 10, subsection “receiving” (point to Fig. 49 for OPEN).3
Examiner notes a quick discussion on the METHOD framework below.
Ginter is drawn to at least a series of VDE nodes which are electronic appliances, see col. 177 & Fig. 41c (showing VDE nodes). In a genus, Ginter contemplates a series of at least three (3) VDE nodes which comprises a genus called METHOD. See Ginter at Fig. 41c Items 1000(A-C). It can be appreciated by a POSITA that the methods are based off a response/request methodology. See col. 177 (discussing reciprocal methods). As such, Ginter teaches language such as “in response to” and the like. Compare Fig. 41c Item “Request-1” (action) with “Response-1” (reaction).
More importantly, Ginter’s methods are non-limiting and Fig. 41c is merely by example. The very next figure of 41d contemplates a non-limiting species of said METHOD—specifically, BUDGET. See Fig. 41d Items 1510(A-C). Further still, the BUDGET method is one of many methods to be used. See, e.g., Fig. 45 (showing EVENT METHOD, METER METHOD, BILLING METHOD, and BUDGET METHOD), Fig. 46 (same), Fig. 47 (same), Fig. 48 (same); see also cols. 189-190 (listing methods).
As such, Ginter as a whole teaches a distributed system of VDE nodes with “flexible and highly modular [and] secure processing,” see Ginter at col. 187 ll. 49-67; see also Fig. 46 Item CONTROL method (controlling at least four (4) other methods). 

    PNG
    media_image2.png
    1394
    876
    media_image2.png
    Greyscale

Figure 1 reproduced from Fig. 41c (Examiner's annotations).

As discussed above, Appellant fails to acknowledge Ginter’s OPEN method and Examiner’s citation. Pulling from Ginter, Ginter discloses:
The OPEN method process starts with an ‘open event.’ This open event may be generated by a user application, an operating system intercept or various other mechanisms for capturing or intercepting control. For example, a user application may issue a request for access to a particular content 55 stored within the VDE container. As another example, another method may issue a command.
Ginter at col. 190 ll. 49-58 (emphasis added).
Therefore, it is clear that Ginter may be readily combined with the VNF’s as Ginter allows requests for services to be made. Appellants arguments amount to piece meal analysis. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

IID. PACKETS AND CLAIM CONSTRUCTION

Relying on Frye supra., Appellant is entitled to de novo review on claim construction. Appellant, however, is not entitled to de novo review as to whether or not Ginter teaches the claimed language. Put another way, as best understood by Examiner given no citation to authorities other than Ethicon for claim construction, Appellant is arguing that claim construction will render the issue dispositive. The issue before the Board is a pure matter of law.
The question presented is:
As a Matter of Law, Did the Examiner Err in Privileging the Intrinsic Evidence of Record for Claim Construction?
Starting with Appellants authority, which is entitled to de novo review, pursuant to MPEP 1205.02(citing 37 CFR 41.37(c)(1)(iv)), Examiner submits Appellant’s caselaw is inapposite. Appellant submits that “[w]hen different words are used in a claim, there is a presumption that different words refer to different elements and not to the same single claim element.” Br. at 12.
The claim language in Ethicon, on the sixth (6th) element recited two separate and distinct limitations in the claim of: “pusher bar” and “pusher assembly”. See Ethicon Endo-Surgery, Inc. v. United States Surgical Corp., 93 F.3d 1572, 1576, 1996 U.S. App. LEXIS 22416, *7, 40 U.S.P.Q.2D (BNA) 1019, 1022. The instant claim construction only touches on a single word of “packets” in the claim. The case cited by Appellant misses the mark since the disputed language in Ethicon touched on two separate terms in the claim whereas the instance case only touches on a single term in the claim.
Taking another position—which arguably undermines Appellants previous position—Appellant submits that extrinsic evidence is to be elevated. Appellant writes: 
Additionally, a ‘packet,’ especially in the context of work transactions, is a specific term in the art that is used in relation to network transactions, and which is neither taught nor suggested by the mentioning of a unit of data. ‘The broadest reasonable interpretation does not mean the broadest possible interpretation.’ M.P.E.P § 2111. ‘Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term.’ Id.
Br. at 12 (emphasis added).
The issue at hand is well settled case law. Examiner cited to the Spec. whereby the best meaning can be gleaned. There is no need to extrinsic evidence and refer to a technical dictionary as the Spec. is sufficient to render claim construction dispositive. MPEP 2111.01(III).4

Another secondary question before the board is:As a Matter of Law, Did the Examiner Err in Determining that the Prima Facie Case is a Procedural Device to Shift the Onus on Appellant for the Intrinsic Record?
The Court in Jung held:There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection.In re Jung, 637 F.3d 1356, 1363, 2011 U.S. App. LEXIS 6214, *14, 98 U.S.P.Q.2D (BNA) 1174, 1178.

Though not required, and simply put, Examiner constructed in the affirmative as this was part of the newly added language under Rule 111. See Claims (11/09/2021). Examiner submits, following Jung, that Appellant fails to shift the onus back to the Examiner as they fail to countermand Examiner’s claim construction. That is, Appellant must provide some notice to the public as to the metes of the bounds as what they regard as their invention—not merely traverse an Examiner’s construction without proposing an alternative. Lastly, after failing to construct for the record, Appellant does not go on to point out how Ginter is distinguished in any way. See In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992) (requiring both “evidence and argument”). Examiner is primary relying on Morris which held: “Such evasiveness we cannot condone, particularly when the public must rely on the written record to define the resulting property right. See Warner-Jenkinson, 117 S. Ct. at 1040.” See In re Morris, 127 F.3d 1048, 1056, 1997 U.S. App. LEXIS 23771, *24, 44 U.S.P.Q.2D (BNA) 1023, 1030.

The discussion above is on the procedure of the issue. Now addressing the substance and following Frye supra., Examiner reiterates his position without raising new arguments. On Final Rejection (01/12/2022), the Examiner wrote in relevant parts:
Ginter discloses a ‘usage map’ based on ‘atomic elements.’ In one embodiment, Ginter contemplates elements being tied to bytes. In another embodiment, the elements are tired [sic, tied] to ‘any record, field of records, sectors of information, and/or bytes’ as the atomic element. Therefore, Ginter teaches the newly added language of ‘packet’. 

Final Rejection (01/12/2022) at para. 10 (citations omitted).
Appellant appears to have skipped over this argument by the Examiner for claims 1, 9, and 17. Br. at 9–12 (finding no comment on Examiner’s position). In short, it appears that Appellant is arguing the combination of references as apparently the substantive issue of Ginter’s teachings of undisputed. As such, this amounts to a piecemeal analysis. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

III. REGARDING CLAIMS 2, 10, AND 18 GINTER IN VIEW OF SHTRAUCH

Appellant starts off with summarizing Ginter and some of the methods such as METER and BILLING. Similar to earlier in the brief, Appellant does not touch on Shtrauch and its VNFs. Br. at 9–10 (not touching on Shtrauch). Specifically, Appellant submits that “Ginter…fail[s] to disclose or render obvious to receive [(i)] the number of data packets transacted [(ii)] by a virtual network function service[.]” Br. at 14 (bracketing added). As discussed above, Examiner submits that all-elements are taught and therefore VNF service is taught. See Section IIB(iii), supra. As to packets, Examiner already addressed this file wrapper silence and failure to shift onus back to Examiner, along with inapposite caselaw for claim construction. See Section IID, supra.
Appellants arguments amount to piece meal analysis. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, while Appellant does acknowledge Ginter’s OPEN method, Appellant does not address the details of the OPEN method headlong. As consistent with the Br., Appellant appears to argue that the combination of the VNF’s into Ginter would be rendered obviousness. Br. at 13–14 (“Here, Ginter fails to disclose or render obvious receiving billing information, or any other information, that represents a number of data packets transacted by a network function service[.]”) (emphasis added).
As discussed above, see Section IIC, supra., the OPEN method in allows the user application in Ginter to request content 55 in a VDE container. See Section IIC, supra (citing Ginter at col. 190 ll. 49-58). As far as the whole of all the METHODs being used (as Appellant appears to be arguing an all-elements test), all the generic methods in the VDE nodes may be integrated into a CONTROL method. Examples of the overall flow can be found in Figs. 45-49 of Ginter (showing examples of METHODs yoked together).
Appellants submits an undeveloped argument of allegedly the Examiner engaging in “impermissible hindsight gleaned solely from the present application.” Br. at 14. An undeveloped argument is not entitled to de novo review as Appellant has not pointed to any fact to show that the Examiner has relied on the Spec. See Ex parte Frye, supra.

IV. REGARDING CLAIMS 4, 12, AND 20 GINTER IN VIEW OF SHTRAUCH

Appellant submits that Examiner has “eviscerated” the claim language for packets. Br. at 16. As to packets, Examiner already addressed this file wrapper silence and failure to shift onus back to Examiner, along with inapposite caselaw for claim construction. See Section IID, supra. Similarly, Applicant submits “[s]uch a construction, however, is clearly improper[.]” Br. at 14. See Section IID, supra. 
As to the combination, Appellant submits that “Ginter discusses…methods, which account for usage of content of an object. Ginter fails to, however, disclose or render obvious generating billing information…on the total number of data packets transacted by a network function service.” Br. at 15 (emphasis added). Appellants arguments amount to piece meal analysis. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner has already addressed the metering/chain along with the scope of content of the references. See Sections IIB(i), IIB(ii) supra.
Appellant also appear to also be arguing an all elements test. That is, Appellant submits that “billing information based at least in part on the total number of data packets” is not taught. Br. at 15. As discussed above, see Section IIC, supra., the OPEN method in allows the user application in Ginter to request content 55 in a VDE container. See Section IIC, supra (citing Ginter at col. 190 ll. 49-58). As far as the whole of all the METHODs being used, all the generic methods in the VDE nodes may be integrated into a CONTROL method. Examples of the overall flow can be found in Figs. 45-49 of Ginter (showing examples of METHODs yoked together).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685        
                                                                                                                                                                                                /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appellant’s Brief (filed 2022-04-28) is herein referred to as “Br.”
        2 On Final Rejection (01/12/2022) (p. 3), Examiner delineated Ginter’s “content” by citing to col. 53. Examiner emphasized the language of “computer program.” Examiner noted that content is understood broadly. Id. This finding goes undisposed by Appellant. Put another way, the “content” in Ginter is not limited to the plain meaning of digital media like movies, video games, and the like.
        3 Unlike claims 1, 9, and 17 and for claims 2, 10, and 18, Appellant does acknowledge the existence of Ginter’s OPEN method, but does not discuss the OPEN method in detail. Br. at 13–14 (pointing to Final’s citation to Ginter’s OPEN for claims 2, 10, 18). Appellant only discusses the METER and BILLING method in claims 1, 9, and 17.
        4 Examiner is attaching dictionary definitions if need be consulted by the Board as Appellant submits evisceration of the claim language. Br. at 12. For the purposes of Appeal, dictionaries are non-evidence. MPEP 1204.04, last para. (“For the purposes of appeal, ‘Evidence’ does not encompass dictionaries.”). See, e.g., Microsoft Computer Dictionary –5th Ed. at p. 385, packet def. 1 (“A unit of information transmitted as a whole from one device to another one a network”).